Citation Nr: 1012389	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  07-22 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for cause of death. 


REPRESENTATION

Appellant represented by:	Drew N. Early, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1959 to 
March 1963.  The appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant was afforded a February 2010 Travel 
Board hearing before the undersigned Veterans Law Judge.  
The transcript is associated with the record.  


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran 
died of mesothelioma as a result of asbestos exposure.  

2.  The evidence is in equipoise as to whether the Veteran 
was initially exposed to asbestos aboard naval vessels 
during service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
cause of death are met.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Additionally, certain chronic diseases, 
including cancers such as mesothelioma, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).

In the instance of a Veteran's death, the survivors are 
eligible for compensation if the death is found to be 
service connected.  The evidence must show that a disorder 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of the 
Veteran's death.  For a service connected disability to be 
the cause of death it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death.  Rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In this case, the Veteran died in April 2005.  His death 
certificate, which was signed by a medical doctor, lists 
mesothelioma as the immediate cause of death.  During his 
lifetime, the Veteran was not in receipt of service 
connection for any disability.  However, following his 
initial diagnosis of mesothelioma, the Veteran submitted an 
application for service connection for this disability.  The 
RO denied his claim posthumously in June 2005.  

The appellant submitted a June 2005 claim for service 
connection for cause of death.  She continued to advance the 
Veteran's contention that his mesothelioma was related to 
asbestos exposure during service aboard naval vessels.  

Concerning asbestos related claims, there is no specific 
statutory guidance, nor has the VA Secretary promulgated any 
regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling 
tiles, roofing shingles, wallboard, fire-proofing materials, 
and thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture 
and servicing of friction products (such as clutch facings 
and brake linings), and manufacture and installation of 
products such as roofing and flooring materials, asbestos 
cement sheet and pipe products, and military equipment.  Id. 
at Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can produce 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  
Id. at Subsection (d).  The adjudication of a claim for 
service connection for a disability resulting from asbestos 
exposure should include a determination as to whether or 
not:  (1)  service records demonstrate the Veteran was 
exposed to asbestos during service; (2)  development has 
been accomplished sufficient to determine whether or not the 
Veteran was exposed to asbestos either before or after 
service; and (3)  a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  The relevant 
factors discussed in the manual must be considered and 
addressed by the Board in assessing the evidence regarding 
an asbestos related claim.  See VAOPGCPREC 4-2000.

Evidence

In this instance, service treatment records do not show any 
pulmonary or carcinoma related symptoms.  Rather, the 
appellant asserts that the Veteran was exposed to asbestos 
while stationed aboard naval vessels.  The Veteran's DD 214 
confirmed that he had almost 3 years of foreign and/or sea 
service.  It also showed that the Veteran completed the 
following service courses: air controlman, airman, and 
machinery repairman.  Personnel records indicate that the 
Veteran did not complete air controlman school, but did 
confirm service aboard the USS Ranger.  

At the February 2010 Travel Board hearing, the appellant 
testified that the Veteran served aboard the USS Franklin D. 
Roosevelt and the USS Ticonderoga.  She explained that he 
worked in the laundry room due to lack of air controlman 
positions.  The appellant's representative asserted that it 
is highly likely the Veteran had additional duties at sea, 
such as firefighting exercises, that would place him near 
asbestos materials.  He also noted that asbestos fibers 
stick to clothes and consequently service in the laundry 
room would likely result in exposure.  Following service, 
the record shows that the Veteran worked at a chemical 
company where he was likely exposed to asbestos.  The 
appellant reported that during summer 2004, the Veteran 
began experiencing initial symptoms of mesothelioma and his 
condition rapidly deteriorated.  The Veteran's death 
certificate, dated April 2005, showed that mesothelioma was 
the immediate cause of death.  

Two medical opinions are associated with the record.  The 
first opinion, dated August 2005 and authored by D.P., MD 
and PhD., recited the Veteran's medical history.  He 
affirmed that asbestos exposure is the principal cause of 
mesothelioma.  Dr. D.P. noted the Veteran's naval service 
and civilian occupation at a chemical plant as sources of 
the asbestos exposure.  He expressed a medical opinion that 
asbestos exposure was the specific cause of the Veteran's 
mesothelioma.  The second opinion, dated in January 2010 and 
authored by R.K., MD, recited the Veteran's medical history.  
He related the Veteran's cause of death to "cumulative 
[asbestos] exposure."  Dr. R.K. specified that "it is, as 
least as likely and highly probable" that the development of 
mesothelioma was linked to service aboard naval vessels.  

Analysis

The record is clear that the Veteran developed mesothelioma 
as result of asbestos exposure, which resulted in his 
untimely death.  It also shows that the Veteran was most 
likely exposed to asbestos at his post-service occupation.  
The medical opinions provided by Drs. D.P. and R.K. related 
both the Veteran's naval service and his post service 
occupation as the sources of asbestos exposure.  However, 
since these medical opinions are based upon reported 
history, they cannot be used to verify that the Veteran was 
exposed to asbestos during service.  See Leshore v. Brown, 8 
Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  Thus, the pertinent issue remains as to whether 
the Veteran's initial exposure to asbestos occurred during 
naval service.  See Manual, supra.  

After resolving the benefit of the doubt in favor of the 
appellant, the Board finds that the evidence is in equipoise 
as to whether the Veteran's initial exposure to asbestos 
occurred during naval service.  38 U.S.C.A. § 5107(b).  The 
service records include the occupation and training history 
for the Veteran.  It shows that the Veteran attended air 
control man school, but did not graduate.  Unfortunately, 
they are not clear as to the Veteran's particular military 
occupational specialty (MOS).  In an undated document, the 
Veteran listed his MOS as "air control man, airman, laundry 
room attendant."  The Board notes that asbestos has been 
specifically found to stick to clothing.  See Manual, supra.  
Considering the entire record, the Board finds the 
appellant's reports of laundry duty and the assertion that 
the Veteran most likely had additional duties placing him in 
proximity to asbestos credible.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  The Board resolves in the 
benefit of the doubt in favor of the appellant and finds 
that the evidence is in equipoise as to whether the Veteran 
was initially exposed to asbestos during service.  Although 
the Veteran likely experienced asbestos exposure following 
service, the record includes two competent medical opinions 
relating the development of mesothelioma to both service and 
post-service occupational environments.  Service connection 
for cause of death is granted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.312.   

Duty to Notify and Assist

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act (VCAA) or 
other law should be undertaken.  However, given the results 
favorable to the appellant, further development under the 
VCAA or other law would not result in a more favorable 
result for the appellant, or be of assistance to this 
inquiry.  


ORDER

Service connection for cause of death is granted, subject to 
the statutes and regulations governing the payment of 
monetary awards.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


